                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

JULIE M. SIGWART,             )      CIVIL 13-00529 LEK-RLP
Individually and as Trustee   )
of the Revocable Living Trust )
Dolphin Star Trust Dated      )
December 10, 2003,            )
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
U.S. BANK NATIONAL            )
ASSOCIATION, also known as    )
U.S. Bank N.A., a national    )
banking association; and      )
MORTGAGE ELECTRONIC           )
REGISTRATION SYSTEMS, INC., a )
Delaware corporation,         )
                              )
          Defendants.         )
_____________________________ )


          ORDER DENYING PLAINTIFF’S APPEAL AND AFFIRMING
     THE MAGISTRATE JUDGE’S SEPTEMBER 26, 2018 ORDER DENYING
  PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

          On September 26, 2018, the magistrate judge issued an

Order Granting in Part and Denying in Part Plaintiff’s Motion for

Leave to File First Amended Complaint (“9/26/18 Order”).

[Dkt. no. 69.]   On October 10, 2018, Plaintiff Julie M. Sigwart,

individually and as Trustee of the Revocable Living Trust Dolphin

Star Trust Dated December 10, 2003 (“Plaintiff”), filed an appeal

from the 9/26/18 Order (“Appeal”).   [Dkt. no. 72.]    Defendants

U.S. Bank National Association and Mortgage Electronic

Registration Systems, Inc. (“Defendants”) filed their memorandum
in opposition on October 30, 2018, and Plaintiff filed her reply

on November 13, 2018.    [Dkt. nos. 75, 78.]    The Court has

considered the Appeal as a non-hearing matter pursuant to Rule

LR7.2(e) of the Local Rules of Practice of the United States

District Court for the District of Hawai`i (“Local Rules”).

Plaintiff’s Appeal is hereby denied for the reasons set forth

below.

                             BACKGROUND

          The relevant factual and procedural background of this

case is familiar to the parties, and the Court will only discuss

the portions relevant to the Appeal.      The instant Appeal stems

from the Ninth Circuit’s recent decision that, inter alia,

reversed in part this Court’s order dismissing all of Plaintiff’s

claims with prejudice.   See Memorandum, filed 11/8/17

(dkt. no. 42); Order Granting Defs.’ Motion to Dismiss Complaint,

filed 3/31/14 (dkt. no. 25) (“3/31/14 Order”);1 Order Dismissing

Remaining Claims With Prejudice, filed 6/17/14 (dkt. no. 32)

(“6/17/14 Order”).

          Plaintiff’s original complaint alleged Defendants had

committed unfair or deceptive acts and practices (“UDAP”), in

violation of Haw. Rev. Stat. § 480-2, based on four separate


     1
       The Ninth Circuit’s memorandum disposition is also
available at 713 F. App’x 535, and the 3/31/14 Order is also
available at 2014 WL 1322813.

                                  2
theories: 1) Defendants scheduled the auction date for her

property less than twenty-nine days after it was first

advertised, in violation of Haw. Rev. Stat. § 667-7(a)(2) (“the

28-Day Practice”);2 2) Defendants did not publish notice of a new

sale date and time when they postponed the foreclosure sale, in

violation of the mortgage agreement and Haw. Rev. Stat. § 667-

5(a)(2) (“the Postponement Practice”); 3) Defendants only

advertised the sale of the property by quitclaim deed, and not a

warranty deed (“the Quitclaim Practice”); and 4) Defendants

advertised the sale of the property in the County of Hawai`i,

instead of the County of Maui, where the property was located

(“the Hawai`i County Publication”).   See 3/31/14 Order, 2014

WL 1322813, at *2, *3 n.4.

           In ruling on Plaintiff’s appeal, the Ninth Circuit

considered the Hawai`i Supreme Court’s recent decision in Hungate

v. Law Office of David B. Rosen, 139 Hawai`i 394, 391 P.3d 1

(2017).   Sigwart, 713 F. App’x at 538.   In Hungate, the Hawai`i

Supreme Court held it was unfair and deceptive for a mortgagee

to: fail to schedule an auction date for the property at least

twenty-nine days after the sale was first advertised, in

violation of § 667-7(a)(2); or fail to postpone the foreclosure


     2
       Haw. Rev. Stat. Chapter 667 was revised in 2012, 2012 Haw.
Sess. Laws Act 182, so an earlier, now-outdated version was
operative at the time of the foreclosure. All citations to
Chapter 667 in this Order are to the 2008 version.

                                 3
sale without publishing notice of the new date and time in

violation of the mortgage agreement and § 667-5(a)(2).     Hungate,

139 Hawai`i at 411-12, 391 P.3d at 18-19.   Based on Hungate, the

Ninth Circuit reversed this Court’s ruling as to Plaintiff’s UDAP

claims with respect to the 28-Day and Postponement Practices, but

affirmed this Court’s dismissal with prejudice of Plaintiff’s

remaining UDAP claims.   The Ninth Circuit also rejected

Plaintiff’s argument that, in her original complaint, Plaintiff

had properly alleged a claim for wrongful foreclosure, which this

Court allegedly failed to rule on.   Sigwart, 713 F. App’x at 538-

39.   In doing so, the Ninth Circuit stated:

           While the Complaint does not specifically mention
           wrongful foreclosure, [Plaintiff] argues for the
           first time on appeal she has stated a claim based
           on her allegation that she was “entitled [to
           relief] under any and all applicable tort or
           recovery theories.” Complaint ¶ 65 (emphasis
           added). Such “[c]onclusory allegations of law,
           however, are insufficient to defeat a motion to
           dismiss.” Lee v. City of Los Angeles, 250 F.3d
           668, 679 (9th Cir. 2001) (citation omitted). And
           the district court did not abuse its discretion
           here in dismissing the Complaint with prejudice,
           where [Plaintiff] failed to file a motion for
           leave to amend her Complaint to add the claim and
           failed to assert it below. See Cervantes v.
           Countrywide Home Loans, Inc., 656 F.3d 1034, 1043
           (9th Cir. 2011).

Id. (some alterations in mem. dispo.).

           On July 30, 2018, Plaintiff filed her Motion for Leave

to File First Amended Complaint (“Leave Motion”) to reallege and

clarify her wrongful foreclosure claim, and conform her proposed

                                 4
first amended complaint to the Ninth Circuit’s decision as to

Plaintiff’s UDAP claims based on the 28-Day and Postponement

Practices.    See Pltf.’s Mem. in Supp. of Leave Motion, filed

6/30/18 (dkt. no. 59-1), at 1.    In denying Plaintiff leave to add

her foreclosure claim, the magistrate judge found, inter alia,

that this Court had previously dismissed all of Plaintiff’s

claims with prejudice, and the Ninth Circuit affirmed this

decision; therefore, the law of the case precluded Plaintiff from

realleging her wrongful foreclosure claim.     [9/26/18 Order at 4.]

             In the instant Appeal, Plaintiff asserts the magistrate

judge erred in denying her request to reallege, support, or

clarify her wrongful foreclosure claim because this claim falls

under at least one of the exceptions to the law of the case

doctrine.    Plaintiff also asserts the magistrate judge failed to

address Defendants’ alleged violation of the Rules of the Supreme

Court of the State of Hawai`i, Rule 6, by their counsel of

record, Dentons US LLP (“Dentons”).

                               STANDARD

I.   Appeal of a Magistrate Judge’s Order

             This district court has stated:

                  Pursuant to 28 U.S.C. § 636(b)(1)(A), Federal
             Rule of Civil Procedure 72(a), and LR 74.1, any
             party may appeal to the district court any
             pretrial nondispositive matter determined by a
             magistrate judge. Such an order may be reversed
             by the district court judge only when it is


                                   5
“clearly erroneous or contrary to law.” 28 U.S.C.
§ 636(b)(1)(A); LR 74.1. An order is “contrary to
law” when it “fails to apply or misapplies
relevant statutes, case law, or rules of
procedure.” Akey v. Placer Cty., 2017 WL 1831944,
at *10 (E.D. Cal. May 8, 2017) (citation and
quotation marks omitted). And an order is
“clearly erroneous” if, after review, the court
has a “definite and firm conviction that a mistake
has been committed.” Easley v. Cromartie, 532
U.S. 234, 242 (2001); Fisher v. Tucson Unified
Sch. Dist., 652 F.3d 1131, 1136 (9th Cir. 2011);
Cochran v. Aguirre, 2017 WL 2505230, at *1 (E.D.
Cal. June 9, 2017) (citing cases). “[R]eview
under the ‘clearly erroneous’ standard is
significantly deferential.” Concrete Pipe &
Prods. v. Constr. Laborers Pension Tr., 508 U.S.
602, 623 (1993). Thus, the district court “may
not simply substitute its judgment for that of the
deciding court.” Grimes v. City & Cty. of S.F.,
951 F.2d 236, 241 (9th Cir. 1991); Cochran, 2017
WL 2505230, at *1.

     “‘Pretrial orders of a magistrate’ judge
‘under § 636(b)(1)(A) . . . are not subject to a
de novo determination.’” Hypolite v. Zamora, 2017
WL 68113, at *1 (E.D. Cal. Jan. 6, 2017) (quoting
Merritt v. Int’l Bhd. of Boilermakers, 649 F.2d
1013, 1017 (5th Cir. 1981)). Consideration by the
reviewing court of new evidence, therefore, is not
permitted. United States ex rel. Liotine v. CDW
Gov’t, Inc., 2013 WL 1611427, at *1 (S.D. Ill.
Apr. 15, 2013) (“If the district court allowed new
evidence [on review of a magistrate judge’s
non-dispositive order], it would essentially be
conducting an impermissible de novo review of the
order.”); cf. United States v. Howell, 231 F.3d
615, 621 (9th Cir. 2000) (determining that “a
district court has discretion, but is not
required, to consider evidence presented for the
first time” in a de novo review of a magistrate
judge’s dispositive recommendation).




                      6
McAllister v. Adecco USA Inc., Civ. No. 16-00447 JMS-KJM, 2017

WL 2818198, at *2 (D. Hawai`i June 29, 2017) (alterations in

McAllister).

           However, when a magistrate judge denies leave to amend

to add a new claim or new party, this is considered a dispositive

order.   See, e.g., JJCO, Inc. v. Isuzu Motors America, Inc.,

Civ. No. 08-00419 SOM/LEK, 2009 WL 3818247, at *2-3 (D. Hawai`i

Nov. 12, 2009) (citations omitted).   In such cases, the ruling of

the magistrate judge is reviewed under the de novo standard.    Id.

           None of the parties assert that the 9/26/18 Order is a

dispositive order; however, under either standard this Court

affirms the magistrate judge’s ruling on other grounds.

                            DISCUSSION

I.   The Law of the Case Doctrine

           The Ninth Circuit has stated

                “The law of the case doctrine is a judicial
           invention designed to aid in the efficient
           operation of court affairs.” Milgard Tempering,
           Inc. v. Selas Corp. of Am., 902 F.2d 703, 715 (9th
           Cir. 1990). Under the doctrine, a court is
           generally precluded from reconsidering an issue
           previously decided by the same court, or a higher
           court in the identical case. See id. For the
           doctrine to apply, the issue in question must have
           been “decided explicitly or by necessary
           implication in [the] previous disposition.”
           Liberty Mutual Ins. Co. v. EEOC, 691 F.2d 438, 441
           (9th Cir. 1982). Application of the doctrine is
           discretionary. See United States v. Mills, 810
           F.2d 907, 909 (9th Cir. 1987). A trial judge’s
           decision to apply the doctrine is thus reviewed


                                 7
          for an abuse of discretion.    See Milgard
          Tempering, 902 F.2d at 715.

U.S. v. Lummi Indian Tribe, 235 F.3d 443, 452 (9th Cir. 2000)

(alteration in Lummi Indian Tribe).     District courts are

otherwise free to decide issues not resolved on a prior appeal.

Casumpang v. Int’l Longshore, & Warehouse Union, Local 142,

297 F. Supp. 2d 1238, 1249 (D. Hawai`i 2003) (citing Liberty Mut.

Ins., 691 F.2d at 441).

          Based on the factual allegations in Plaintiff’s

original complaint, the Ninth Circuit found Plaintiff had not

specifically alleged a wrongful foreclosure claim.     Sigwart, 713

F. App’x at 538-39.   The Ninth Circuit also disagreed that

Plaintiff’s catch-all allegation that she was “entitled [to

relief] under any and all applicable tort or recovery theories”

was sufficient to assert a wrongful foreclosure claim that would

survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6).     Id.

at 539 (alteration and emphasis in mem. dispo.) (noting

“[c]onclusory allegations of law . . . are insufficient to defeat

a motion to dismiss” (citing Lee v. City of Los Angeles, 250 F.3d

668, 679 (9th Cir. 2001))).   Finally, the Ninth Circuit held

that, “the district court did not abuse its discretion here in

dismissing the Complaint with prejudice, where [Plaintiff] failed

to file a motion for leave to amend her Complaint to add the

claim and failed to assert it below.”    Id. at 538 (citing


                                 8
Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1043

(9th Cir. 2011)).

          This Court does not infer from the language of the

memorandum disposition that Plaintiff’s wrongful foreclosure

claim was ruled on, either specifically or by necessary

implication, by the Ninth Circuit.     Instead, the Ninth Circuit’s

ruling addressed Plaintiff’s point on appeal that this Court

“erred when it dismissed with prejudice [Plaintiff’s] Complaint

without considering her claim for wrongful foreclosure.”    Id.

While the Ninth Circuit held this Court had properly dismissed

Plaintiff’s original complaint with prejudice, id. at 539, the

Ninth Circuit was silent as to whether Plaintiff should be

allowed to add her claim for wrongful foreclosure.    See, e.g.,

Liberty Mut. Ins., 691 F.2d at 441 (stating the Ninth Circuit’s

silence as to an issue leaves the matter “open for consideration

by the district court on remand” (citing Perkins v. Standard Oil

of California, 399 U.S. 222, 223, 90 S. Ct. 1989, 1990, 26 L. Ed.

2d 534, 536 (1970) (per curiam))).

          Thus, this Court concludes the magistrate judge erred

in determining the law of the case doctrine applies.

Nevertheless, for the reasons below, this Court concludes that

denial of leave to amend is proper because Plaintiff has unduly

delayed adding her wrongful foreclosure claim.    See Foman v.

Davis, 371 U.S. 178, 182 (1962).

                                   9
II.   Denial of Leave to Amend

           At the outset, the Court notes that the new deadline

for the parties to file any amended pleadings was August 3, 2018.

See Amended Rule 16 Scheduling Order, filed 12/21/17

(dkt. no. 48), at 2.   Plaintiff filed the underlying Leave Motion

on July 30, 2018; therefore, this Court examines her request for

leave to amend to add her wrongful foreclosure claim under Fed.

R. Civ. P. 15.   See AmerisourceBergen Corp., Dialysis West, Inc.,

465 F.3d 946, 951-52 (9th Cir. 2006) (concluding that Rule 15,

not Fed. R. Civ. P. 16 applied where plaintiff filed its motion

for leave to amend within the deadline set by the district

court).

           With regard to amendments, Rule 15(a)(2) provides that

“[t]he court should freely give leave when justice so requires.”

This Court has previously stated:

           If the facts and circumstances a plaintiff relies
           upon may be the basis of relief, the plaintiff
           should be afforded an opportunity to test his
           claims on the merits. Foman [v. Davis], 371 U.S.
           [178,] 182 [(1962)]. In determining whether to
           grant leave to amend, courts consider factors such
           as: futility of the amendment; bad faith by the
           plaintiff; whether there was undue delay in
           seeking the amendment; whether it will prejudice
           the opposing party; and whether the plaintiff
           failed to cure deficiencies in prior amendments.
           Id.; see also In re W. States Wholesale Natural
           Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir.
           2013) (the court weighs five factors in
           determining whether justice requires that leave to
           amend be granted: “(1) bad faith, (2) undue delay,
           (3) prejudice to the opposing party, (4) futility

                                 10
            of amendment; and (5) whether plaintiff has
            previously amended his complaint”).

Chun v. Simpson, CIVIL 15-00102 LEK-RLP, 2015 WL 8492025, at *3

(D. Hawai`i Dec. 9, 2015) (alterations in Chun) (some citations

omitted).   With regard to undue delay, the Ninth Circuit has

stated:

                 In assessing timeliness, we do not merely ask
            whether a motion was filed within the period of
            time allotted by the district court in a Rule 16
            scheduling order. Rather, in evaluating undue
            delay, we also inquire “whether the moving party
            knew or should have known the facts and theories
            raised by the amendment in the original pleading.”
            Jackson [v. Bank of Hawaii], 902 F.2d[, 1385,]
            1388 [(9th Cir. 1990)]; see also Sierra Club v.
            Union Oil Co. of California, 813 F.2d 1480,
            1492–93 (9th Cir. 1987), vacated on other grounds
            by Union Oil Co. of California v. Sierra Club, 485
            U.S. 931, 108 S. Ct. 1102, 99 L. Ed. 2d 264
            (1988). We have held that an eight month delay
            between the time of obtaining a relevant fact and
            seeking a leave to amend is unreasonable. See
            Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 799
            (9th Cir. 1991) (citing Jackson, 902 F.2d at
            1388).

AmerisourceBergen, 465 F.3d at 953.

            Plaintiff has argued - both to the Ninth Circuit and in

the instant Appeal - that her original complaint contained

factual allegations of a common law wrongful foreclosure claim.3

See, e.g., Mem. in Supp. of Appeal at 4-5.   Thus, Plaintiff



     3
       Plaintiff argues she had alleged a claim for wrongful
foreclosure in her original complaint; but neither this Court nor
the Ninth Circuit were able to decipher such a claim. See
Sigwart, 713 F. App’x at 539.

                                 11
appears to have been fully aware of her wrongful foreclosure

claim at the time she filed her original complaint.   Further,

unlike Plaintiff’s 28-Day and Postponement Practices UDAP claims,

which were only recognized by the Hawai`i Supreme Court in 2017,

this district court unequivocally permitted a right of action

based on wrongful foreclosure in 2013.   See, e.g., Matsumura v.

Bank of America, N.A., CIV. No. 11-00608 JMS-BMK, 2012 WL 463933,

at *3 (D. Hawai`i Feb. 10, 2012) (citing Cervantes v. Countrywide

Home Loans, 656 F.3d 1034, 1043 (9th Cir. 2011)).

           To the extent Plaintiff believed her claim had been

alleged, Plaintiff was put on notice in the 3/31/14 Order that

this Court only recognized Plaintiff’s UDAP claim based on four

separate theories of liability.    See 2014 WL 1322813, at *12.    At

this point, Plaintiff could have filed a separate motion for

leave to amend to add her wrongful foreclosure claim.   Plaintiff

also appears to argue that, because this Court dismissed all of

Plaintiff’s claims with prejudice, including her 28-Day and

Postponement Practices “common law claims,” and warned Plaintiff

not to add any new claims or new parties, Plaintiff could not

assert a wrongful foreclosure claim since it would be a “new

claim.”   [Mem. in Supp. of Appeal at 5.]   This is incorrect.    In

the 3/31/14 Order, this Court stated:

                To the extent that Plaintiff’s claim has been
           dismissed without prejudice, this Court GRANTS
           Plaintiff leave to file a First Amended Complaint

                                  12
           consistent with the terms of this Order.
           Plaintiff must file her First Amended Complaint by
           no later than April 30, 2014. This Court CAUTIONS
           Plaintiff that, if she fails to file her First
           Amended Complaint by April 30, 2014, the portions
           of the claim which this Order dismissed without
           prejudice may be dismissed with prejudice.
           Further, if Plaintiff’s First Amended Complaint
           fails to cure the defects identified in this Order
           or adds new parties, claims, or theories of
           liability, this Court may dismiss those claims
           with prejudice.

2014 WL 1322813, at *12 (emphasis in original).   Although this

Court did not grant Plaintiff leave to freely amend her complaint

in any fashion she chose, it did not preclude Plaintiff from

timely seeking leave to add her wrongful foreclosure claim.     See,

e.g., Fed. R. Civ. P. 15(c) (“[A] party may amend its pleading

only with the opposing party’s written consent or the court’s

leave.   The court should freely give leave when justice so

requires.”); Fed. R. Civ. P. 16(b) (the court may modify

scheduling deadlines to permit a party to file amended pleadings

if good cause is shown); see also Sigwart, 713 F. App’x at 539

(noting Plaintiff did not file a motion for leave to amend her

complaint to add a wrongful foreclosure claim).   Finally,

Plaintiff failed to file any amended complaint to save her case

from dismissal with prejudice.   See 6/17/14 Order at 2.     Since

Plaintiff was aware of her wrongful foreclosure claim at the time

she filed her original complaint on October 11, 2013, but failed

to amend or seek leave to amend to add the cause of action prior


                                 13
to her case being dismissed on June 17, 2014, this Court

concludes Plaintiff has unduly delayed adding her wrongful

foreclosure claim.   See Texaco, Inc. v. Ponsoldt, 939 F.2d 794,

799 (9th Cir. 1991) (eight month delay from the time party knew

of facts that would give rise to amend a pleading constituted

delay) (citing Jackson, 902 F.2d at 1388); Contact Lumber Co. v.

P.T. Moges Shipping Co., 918 F.2d 1446, 1454 (9th Cir. 1990)

(“Undue delay is a valid reason for denying leave to amend.”).

This Court therefore affirms the magistrate judge’s denial of

Plaintiff’s request for leave to add a wrongful foreclosure

claim, although on the alternate ground of undue delay.

III. Rule 6

          Plaintiff also contends the magistrate judge erred when

he failed to address her argument as to Dentons’s alleged

violation of Rule 6 of the Rules of the Supreme Court of the

State of Hawai`i (“the Rule 6 issue”).    [Appeal at 2.]   However,

Plaintiff makes no further argument in her memorandum in support

of the Appeal with regard to Dentons or Rule 6, and does not

identify how the magistrate judge committed clear error in

declining to address this point.     Accordingly, this Court DENIES

Plaintiff’s Appeal as to her dispute regarding the Rule 6 issue

where it is not supported by any argument or law.




                                14
                              CONCLUSION

          On the basis of the foregoing, “Plaintiffs’ [sic]

Appeal of the Magistrate Judge’s September 26, 2018 Order

Granting in Part and Denying in Part Plaintiff’s Motion for Leave

to File First Amended Complaint [ECF 69],” filed October 10,

2018, is HEREBY DENIED, and the magistrate judge’s 9/26/18 Order

is AFFIRMED on other grounds.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAII, December 28, 2018.



                                 /s/ Leslie E. Kobayashi
                                Leslie E. Kobayashi
                                United States District Judge




JULIE M. SIGWART, ETC. VS. U.S. BANK NATIONAL ASSOCIATION, ET AL;
CIVIL 13-00529 LEK-RLP; ORDER DENYING PLAINTIFF’S APPEAL AND
AFFIRMING THE MAGISTRATE JUDGE’S SEPTEMBER 26, 2018 ORDER DENYING
PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT




                                  15
